--------------------------------------------------------------------------------

Exhibit 10.1



SOUTH PLAINS FINANCIAL, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
 
PREAMBLE
 
The Company hereby adopts the Plan effective as of the Effective Date.  The
purpose of the Plan is to provide Change in Control Severance Benefits to
eligible Executives upon a Qualifying Termination.  The Plan is intended to be a
"top hat" plan under ERISA.
 
SECTION 1
DEFINITIONS
 
When used in capitalized form in the Plan, the following words and phrases have
the following meanings, unless the context clearly indicates that a different
meaning is intended:
 
1.1       "Affiliate" means with respect to any person or entity, any other
person or entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such person or entity.  For purposes of this definition, "control," when used
with respect to any person or entity, means the power to direct the management
and policies of such person or entity, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.
 
1.2         "Base Pay" means the Executive's annual base salary at the rate in
effect immediately before the Executive's Qualifying Termination or, if greater,
in effect immediately prior to the Change in Control.
 
1.3         "Board" means the Board of Directors of the Company.
 
1.4        "Cause" means Cause within the meaning of the South Plains Financial,
Inc. 2019 Equity Incentive Plan, as amended from time to time, and/or any
similar plan that replaces or supplements the South Plains Financial, Inc. 2019
Equity Incentive Plan.
 
1.5        "Change in Control" means a Change in Control within the meaning of
the South Plains Financial, Inc. 2019 Equity Incentive Plan, as amended from
time to time, and/or any similar plan that replaces or supplements the South
Plains Financial, Inc. 2019 Equity Incentive Plan.
 
1.6         "Change in Control Severance Benefits" means (a) the Change in
Control Severance Pay, plus (b) the benefits relating to outstanding Equity
Awards that may become available under Section 3.3.
 
1.7       "Change in Control Severance Pay" means the change in control
severance pay provided for in the Participation and Award Agreement for an
Executive.
 
1.8      "Code" means the Internal Revenue Code of 1986, as amended, and the
U.S. Treasury regulations and administrative guidance promulgated thereunder. 
Any reference to a section of the Code includes a reference to any successor or
amended section of the Code.
 

--------------------------------------------------------------------------------

1.9         "Company" means South Plains Financial, Inc., a Texas corporation,
and any successor to thereto.
 
1.10       "Effective Date" means July 15, 2020.
 
1.11       "Employer" means the Company and each Affiliate that participates in
the Plan.
 
1.12       "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, including all regulations promulgated pursuant thereto.
 
1.13       "Equity Award" or "Equity Awards" means any award of stock options,
stock appreciation rights, restricted stock, restricted stock units, performance
shares or performance units, or any other equity award or equity-based award
(including any such equity-based award settled in cash), in all cases granted
pursuant to a Company plan, arrangement or agreement.
 
1.14       "Executive" means an individual who (a) is a common law U.S.-based
employee of an Employer; (b) is designated to participate in the Plan by the
Plan Administrator in its sole discretion; (c) receives a Participation and
Award Agreement from the Company; (d) timely executes and delivers to the
Company such Participation and Award Agreement (as determined by the Plan
Administrator in its sole and absolute discretion); (e) is not covered by
another written agreement, policy or plan with the Company or an Affiliate that
contains any severance payments upon a termination of employment; and (f) is not
covered by another written agreement with the Company that contains a severance
provision for a termination in connection with a Change in Control (e.g., not
covered by an employment agreement with an Employer that contains change in
control severance provisions).  Attached hereto as Appendix A is a list of the
Executives that are eligible to participate in the Plan, as may be updated from
time to time by the Plan Administrator.
 
1.15      "General Release" means the agreement, in a form provided by the
Company, which an Executive must execute in order to receive the Change in
Control Severance Benefits under the Plan.  Under the General Release, the
Executive will agree to relinquish any and all known and unknown claims dealing
with specific acts between the parties that the Executive may have against the
Company or any of its Affiliates.
 
1.16       "Good Reason" means, if the Executive is a party to an employment
agreement or similar agreement between the Executive and the Company or any
Affiliate and such agreement provides for a definition of "Good Reason" (or
substantially similar term), the definition contained therein.  If no such
agreement exists, or if any such agreement exists but "Good Reason" (or
substantially similar term) is not defined therein, then Good Reason means,
unless otherwise provided in a Participation and Award Agreement, as determined
by the Plan Administrator in its sole and absolute discretion, the occurrence of
any one or more of the following events: (1) a material diminution in the
Executive's base salary; (2) a material diminution in the nature or scope of the
Executive's authority, duties or responsibilities from those applicable to him
as of the Effective Date; (3) the Company or any Affiliate requiring the
Executive to be based at any office or location more than sixty (60) miles from
the Executive's principal place of employment prior to being asked to switch
offices or locations; or (4) a material breach by the Company or any Affiliate
of any term or provision of any material agreement between the Company or any
Affiliate and the Executive.  No event or condition described in this Section
1.16 will constitute Good Reason unless, (x) within ninety (90) days from the
Executive first acquiring actual knowledge of the existence of the Good Reason
condition described in this Section 1.16, the Executive provides the Plan
Administrator written notice of his or her intention to terminate his or her
employment or engagement for Good Reason and the grounds for such termination;
(y) such grounds for termination (if susceptible to correction) are not
corrected by the Plan Administrator within twenty (20) business days of the Plan
Administrator's receipt of such notice (or, in the event that such grounds
cannot be corrected within such twenty (20) business-day period, the Plan
Administrator has not taken all reasonable steps within such twenty (20)
business-day period to correct such grounds as promptly as practicable
thereafter); and (z) the Executive terminates his or her employment or
engagement with the Company or any Affiliate immediately following expiration of
such twenty (20) business-day period.  For purposes of this Section 1.16, any
attempt by the Plan Administrator to correct a stated Good Reason will not be
deemed an admission by the Plan Administrator that the Executive's assertion of
Good Reason is valid.
 
2

--------------------------------------------------------------------------------

1.17      "Participation and Award Agreement" means the participation and award
agreement delivered by the Company to an Executive informing him or her of the
Executive's participation in the Plan and setting forth the Executive's Change
in Control Severance Pay.
 
1.18       "Plan" means the South Plains Financial, Inc. Executive Change in
Control Severance Plan, as set forth in this document and as amended from time
to time.
 
1.19       "Plan Administrator" means the Compensation Committee of the Board,
or such person or committee appointed by the Compensation Committee to
administer the Plan.
 
1.20       "Pro-Rata Bonus" means an amount equal to (a) the annual bonus, if
any, that the Executive would have earned for the entire fiscal year in which
the Qualifying Termination occurs at target level; multiplied by (ii) a
fraction, the numerator of which is the number of days the Executive was
employed by the Company during the fiscal year in which the Qualifying
Termination occurs and the denominator of which is the number of days in such
year.
 
1.21     "Qualifying Termination" means the Termination of an Executive during
the twenty-four (24)-month period immediately following a Change in Control
either (a) by the Employer without Cause or (b) by the Executive for Good
Reason.  In no event will Termination of an Executive as a result of any of the
following circumstances result in a Qualifying Termination: (w) the Executive's
death, (x) the Executive's Disability, (y) a Termination by the Employer of the
Executive's employment with the Employer for Cause, or (z) a Termination by the
Executive of his or her employment with the Employer for a reason other than
Good Reason.
 
1.22       "Section 409A" means Section 409A of the Code.
 
1.23      "Termination" means a "separation from service," as defined in Section
409A, of an Executive with respect to an Employer and which separation both the
Employer and the Executive reasonably believe to be permanent; provided,
however, that a transfer of an Executive's employment from one Employer to
another Employer will not constitute a Termination.
 
1.24       "Termination Date" means the date on which the Executive's Qualifying
Termination occurs.
 
3

--------------------------------------------------------------------------------

SECTION 2
ELIGIBILITY
 
2.1        Eligibility for Benefits.  Subject to the terms and conditions set
forth in the Plan, an Executive will become entitled to receive Change in
Control Severance Benefits only if the Executive (i) experiences a Qualifying
Termination and (ii) timely executes and does not revoke a General Release in
accordance with Section 2.3.
 
2.2         Death of an Executive.  If an Executive whose employment terminated
as a result of a Qualifying Termination dies after his or her Termination Date
but before the Executive received the Change in Control Severance Benefits to
which he or she was entitled, the Change in Control Severance Benefits will be
paid to such Executive's surviving spouse as then reflected in the Employer's
records or, if such Executive does not have a surviving spouse reflected in the
Employer's records, to the Executive's estate.  If the General Release with
respect to a deceased Executive has not become final, in accordance with Section
2.3, by the date of the Executive's death, then the Executive's surviving spouse
or estate, as applicable, must timely sign, deliver and not revoke the General
Release in accordance with Section 2.3.
 
2.3         Requirement for Release.  No Change in Control Severance Benefits
will be paid to any Executive unless that Executive, in the sole determination
of the Plan Administrator, has properly executed and delivered to the Company a
General Release and such General Release has become irrevocable as provided
therein within fifty-five (55) days following his or her Termination Date.  To
be "properly executed," such General Release must be (among other requirements
the Plan Administrator may establish) executed on or after the Executive's
Termination Date and must not be revoked within the seven-day (7) period
immediately following the Executive's execution of the General Release (i.e.,
upon expiration of such seven (7) days, the General Release is irrevocable by
the Executive).
 
SECTION 3
BENEFITS
 
3.1        Amount of Change in Control Severance Pay.  Subject to the terms and
conditions of the Plan, an Executive who has a Qualifying Termination will, upon
the timely satisfaction of the conditions to payment of Change in Control
Severance Benefits set forth in the Plan (such satisfaction to be determined by
the Plan Administrator in its sole discretion), be entitled to receive the
Change in Control Severance Pay.
 
3.2        Form and Timing of Payment of Change in Control Severance Pay. 
Subject to the terms and conditions of the Plan, Change in Control Severance Pay
will be paid to the Executive in the form of a lump-sum cash payment as soon as
administratively practicable following the expiration of the period during which
the Executive may revoke the General Release in accordance with Section 2.3, but
in all events no later than the sixtieth (60th) day following the Executive's
Termination Date; but if such sixty-day (60) period begins in one taxable year
and ends in a subsequent taxable year, the Change in Control Severance Pay will
in all events commence or be paid in such subsequent taxable year.
 
4

--------------------------------------------------------------------------------

3.3         Treatment of Equity Awards.  Subject to the terms of the Plan and
notwithstanding the terms of any Company plan or award agreement thereunder or
other agreement or arrangement to the contrary, each Executive who has a
Qualifying Termination will be entitled to acceleration of his or her Equity
Awards in accordance with the following:
 
(a)          All of the outstanding unvested time-based Equity Awards held by
the Executive immediately before such Qualifying Termination will immediately
become fully vested;
 
(b)       All of the outstanding and unvested performance-based Equity Awards
held by the Executive immediately before such Qualifying Termination will
immediately become fully vested, with performance goals deemed to be achieved at
target levels; and
 
(c)          With respect to the Executive's outstanding vested stock options
(including any stock options that became vested pursuant to subsections (a) or
(b) above), the Executive's post-termination exercise period is as set forth in
the Executive's applicable award agreements under the applicable equity plan.
 
3.4          Application of Sections 280G and 4999 of the Code.
 
(a)          Notwithstanding anything in the Plan to the contrary, if the
Executive is a "disqualified individual" (as defined in Section 280G(c) of the
Code), and the payments and benefits provided for in the Plan, together with any
other payments and benefits which the Executive has the right to receive from
the Company or any other person, would constitute a "parachute payment" (as
defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in the Plan will be either (a) reduced (but not below zero) so that
the present value of such total amounts and benefits received by the Executive
from the Company and/or such person(s) will be $1.00 less than three (3) times
the Executive's "base amount" (as defined in Section 280G(b)(3) of the Code) and
so that no portion of such amounts and benefits received by the Executive will
be subject to the excise tax imposed by Section 4999 of the Code or (b) paid in
full, whichever produces the better "net after-tax position" to the Executive
(taking into account any applicable excise tax under Section 4999 of the Code
and any other applicable taxes).
 
(b)          The reduction of payments and benefits hereunder, if applicable,
will be made by reducing, first, payments or benefits to be paid in cash
hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order.
 
(c)          The determination as to whether any such reduction in the amount of
the payments and benefits provided hereunder if necessary will be made applying
principles, assumptions and procedures consistent with Section 280G of the Code
by an accounting firm or law firm of national reputation that is selected for
this purpose by the Company (the "280G Firm").  In order to assess whether
payments under the Plan or otherwise qualify as reasonable compensation that is
exempt from being a parachute payment under Section 280G of the Code, the 280G
Firm or the Company may retain the services of an independent valuation expert.
Any determination required under this Section 3.4 will be made by the Company in
its sole discretion.  The Company's determination will be final and binding on
the Executive.
 
5

--------------------------------------------------------------------------------

(d)          If a payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from the Company (or its Affiliates) used in determining if a
"parachute payment" exists, exceeds $1.00 less than three (3) times the
Executive's base amount, then the Executive must immediately repay such excess
to the Company upon notification that an overpayment has been made.  Nothing in
this Section 3.4 will require the Company to be responsible for, or have any
liability or obligation with respect to, the Executive's excise tax liabilities
under Section 4999 of the Code.
 
SECTION 4
ADMINISTRATION AND CLAIMS PROCEDURE
 
4.1        Plan Administration.  The Plan Administrator has the authority to
administer the Plan.  The Plan Administrator will perform all such duties as are
necessary to supervise the administration of the Plan and to control its
operation in accordance with the terms thereof, including, but not limited to,
the following: (i) make, amend, interpret and enforce such rules and regulations
as the Plan Administrator may deem necessary or proper for the efficient
administration of the Plan; (ii) interpret the provisions of the Plan and
determine any questions arising under the Plan, or concerning the administration
or operation thereof, including all questions of fact; (iii) determine
eligibility for and entitlement to benefits, including the existence of a
Qualifying Termination or other circumstances provided in Section 2; (iv)
resolve and clarify inconsistencies, ambiguities and omissions in the Plan and
among and between the Plan and other related documents; and (v) process and
approve or deny all claims for benefits.  Any action by the Plan Administrator
with respect to the Plan (including, without limitation, the Plan
Administrator's interpretation or administration of the Plan) will be conclusive
and binding upon any and all persons affected hereby, subject to the exclusive
appeal procedure set forth in herein.
 
4.2        Claims Procedures.  An initial claim for benefit payment will be
considered filed when the Plan Administrator receives a written request from an
Executive or his or her authorized representative(s).
 
(a)          Denial of Benefits.  Any time a claim for benefits is wholly or
partially denied, the person ("Claimant") must be given written notice of such
action within ninety (90) days after the claim is filed, unless circumstances
require an extension of time for processing.  If there is an extension, the
Claimant must be notified of the extension and the reason for the extension
within the initial ninety-day (90) period.  The extended time must not exceed
one hundred and eighty (180) days after the claim is filed.  Such notice will
indicate (i) the reason for denial, (ii) the pertinent provisions of the Plan on
which the denial is based, (iii) an explanation of the claims appeal procedure
set forth herein, and (iv) a description of any additional material or
information required to perfect the claim and, if necessary, an explanation of
why such material or information is required.
 
6

--------------------------------------------------------------------------------

(b)          Appeal of Denial of Benefits.  Any person who has had a claim for
benefits denied by the Plan Administrator or his or her designee, or is
otherwise adversely affected, will have the right to request an appeal to the
Plan Administrator.  Such a request must be in writing, and must be made within
sixty (60) days after such person is advised of the initial claim determination
or adverse action (otherwise the Claimant's right to an appeal will be forfeited
upon conclusion of the sixty-day (60) period.  Additionally, such request must
(i) request a review of the claim under the Plan, (ii) set forth all grounds
under which the request for review is based and any facts in support thereof,
and (iii) set forth any issues or comments that the Claimant deems pertinent to
the appeal.  The Claimant may also submit documents, records and other
information relating to the claim for benefits.  In preparing for the request
for review, the Claimant will be entitled, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits.  The Plan Administrator's review
will take into account all comments, documents, records, and other information
submitted by the Claimant and relating to the claim, without regard to whether
such information was submitted or considered in the Plan Administrator's initial
benefit determination.  The Plan Administrator will notify the Claimant in
writing of its decision within sixty (60) days (unless the Plan Administrator
determines that special circumstances require an extension of time) after
receipt of the request for review.  If the Plan Administrator determines that an
extension of time is required, it will, prior to expiration of the initial
sixty-day (60) period, notify the Claimant, in writing, of the extension, along
with an explanation of the special circumstances requiring an extension of time
and the date by which the Plan Administrator expects to reach its decision,
which must not be later than one hundred twenty (120) days from the Plan
Administrator's receipt of the Claimant's request for review.  If the Claimant's
appeal is denied, the written notification of the Plan Administrator must
contain specific reasons for the decision and refer to the specific Plan
provisions on which the decision is based, and must contain a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the claim for benefits and a statement of the Claimant's right to bring an
action under Section 502(a) of ERISA.  The decision of the Plan Administrator
will be final and conclusive as to any claim filed hereunder.
 
SECTION 5
GENERAL PROVISIONS
 
5.1        Amendment and Termination. The Company reserves the right to amend or
terminate the Plan at any time.  Notwithstanding the foregoing, either the Board
or the Plan Administrator may amend the Plan at any time to the extent necessary
to comply with Section 409A or any other applicable law.  Any such amendment
must, to the maximum extent possible, preserve the Plan's benefits for all
then-participating Executives.
 
5.2         Plan Document.  The Plan, including any attached amendments,
appendices and/or exhibits that are incorporated herein by reference, sets forth
the entire provisions of the Plan.
 
5.3        Limitations on Assignments and Transfers.  Rights to benefits payable
under the Plan are not subject in any manner to alienation, sale, transfer,
assignment, pledge or encumbrance.
 
5.4         No Employment Rights.  No provisions of the Plan and no action taken
by an Employer, the Board, the Plan Administrator, or any officer, employee or
director, will give any person any right to be retained in the employ of any
Employer or any Affiliate, and each Employer specifically reserves the right and
power to dismiss or discharge any Executive for any reason or no reason and at
any time.
 
7

--------------------------------------------------------------------------------

5.5       Notice.  All notices, statements, reports and other communications
from the Company to any Executive, employee or other person required or
permitted under the Plan will be deemed to have been duly given when delivered
to, or when mailed by first-class mail, postage prepaid and addressed to, such
Executive, employee, or other person at the address last appearing on the
Company's records.
 
5.6         Headings.  The headings used in this document are for convenience of
reference only and may not be given any weight in interpreting any provision of
the Plan.
 
5.7      Severability.  If an arbitrator or court of competent jurisdiction
determines that any term, provision or portion of the Plan is void, illegal, or
unenforceable, the other terms, provisions and portions of the Plan will remain
in full force and effect and the terms, provisions, and portions that are
determined to be void, illegal or unenforceable will either be limited so that
they will remain in effect to the extent permissible by law, or such arbitrator
or court will substitute, to the extent enforceable, provisions similar thereto
or other provisions, so as to provide to the Company, to the fullest extent
permitted by applicable law, the benefits intended by the Plan.
 
5.8         Section 409A.
 
(a)          The Plan will be interpreted to ensure that the payments
contemplated hereby to be made by any Employer to an Executive are exempt from
or comply with Section 409A; but nothing in the Plan will be interpreted or
construed to transfer any liability for any tax (including a tax or penalty due
as a result of a failure to comply with Section 409A) from any Executive to any
Employer or any other individual or entity.  Any payments under the Plan that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral will be excluded from
Section 409A to the maximum extent possible.
 
(b)         Any payment under the Plan that is subject to Section 409A and that
is contingent on a termination of employment is contingent on a "separation from
service" within the meaning of Section 409A.  Each payment will be considered to
be a separate payment for purposes of Section 409A.
 
(c)        If, upon separation from service, an Executive is a "specified
employee" within the meaning of Section 409A, any payment to such Executive that
is subject to Section 409A and would otherwise be paid within six months after
the Executive's separation from service will instead be paid in the seventh
month following the Executive's separation from service (to the extent required
by Section 409A(a)(2)(B)(i)).
 
(d)          Any taxable reimbursement due under the terms of the Plan will be
paid no later than December 31st of the year after the year in which the expense
is incurred and will comply with Treas. Reg. § 1.409A-3(i)(1)(iv).
 
5.9         Governing Law.  The Plan is to be construed, administered, and
regulated in accordance with the laws of the State of Texas (excluding any
conflicts or choice of law rule or principle), except to the extent that those
laws are preempted by federal law.  Any action or proceeding to enforce the
provisions of the Plan must be brought in the United States District Court for
the Northern District of Texas (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a state court in Lubbock County, Texas) and
all parties must submit to the jurisdiction of such court.
 
8

--------------------------------------------------------------------------------

5.10      Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants, or conditions hereof will not be deemed to be a waiver of such
term, covenant, or condition, nor will any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed to be a waiver or relinquishment of such right
or power at any other time or times.
 
5.11      Tax Withholding Requirements.  The amount of any withholding required
to be made by any government or government agency will be deducted from the
Change in Control Severance Benefits paid under the Plan to the extent deemed
necessary by the Plan Administrator.  However, the Executive will bear the cost
of any taxes not withheld on benefits provided under the Plan, regardless of
whether withholding is required.
 
5.12       Payment Errors.  If an incorrect amount is paid to or on behalf of an
Executive, any remaining payments will be adjusted to correct the error.  If the
error was an underpayment then an additional payment will be made as soon as
administratively feasible and such underpayment will not affect the
effectiveness of any agreement or release.  The Plan Administrator may take such
other action it deems necessary and equitable to correct any such error,
including recovering any overpayment.
 
5.13      Status as Unsecured Creditor/Unfunded Obligation.  All benefits under
the Plan are the unsecured obligations of the Company and its Affiliates.  No
assets will be placed in trust or otherwise segregated from the general assets
of the Company or its Affiliates for the payment of obligations hereunder.  To
the extent that any person acquires a right to receive payments hereunder, such
right is no greater than the right of any unsecured general creditor of the
Company or an Affiliate.
 
5.14      Compensation Recoupment.  Any amounts payable under the Plan are
subject to any policy (whether in existence as of the Effective Date or later
adopted) established by the Company providing for clawback or recovery of
amounts that were paid to an Executive.  The Company will make any determination
for clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.
 
*     *     *     *


9

--------------------------------------------------------------------------------

APPENDIX A
 


--------------------------------------------------------------------------------